Citation Nr: 1752809	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  08-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a disability manifested by vertigo, to include Meniere's syndrome.


REPRESENTATION

Veteran represented by:    Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals BVA or Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for Meniere's syndrome.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, Meniere's syndrome is shown to have developed during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Meniere's syndrome have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for Meniere's syndrome as the claimed disability arose during service.  The Veteran asserts that in July 1974 she experienced her first dizzy spell and has been consistently treated for Meniere's syndrome since separation from service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

The presumption of soundness attaches where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  Only those conditions recorded in examination reports can be considered as noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2017).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been found sound upon entry.  The burden then falls VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  If that burden is met, then the Veteran is not entitled to service connection.  However, if VA cannot rebut the presumption of soundness, the claim for service connection should be allowed.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Due to the fact that Meniere syndrome, or any other ear disabilities, was not noted in the entrance examination, the presumption of soundness attached with regard to Meniere's syndrome.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C. § 1111 (2012).

The Veteran's medical records indicate that the Veteran reported symptoms of ear problems and dizziness since service.  In March 2017, the Veteran testified that she experienced her first Meniere's syndrome attack in July 1974, and has continuously experienced them since July 1974.  The Veteran described her symptoms headaches, nausea, and dizziness.  The Veteran further testified that she has been consistently treated since her separation from service.

In a January 2013 VA memo, it was indicated that the Veteran's complete medical records from June 1974 to June 1977 were unavailable and that all procedures to obtain the records had been correctly followed.  The available service medical records show complaints of headaches and nausea.

In a March 2013 statement submitted by the Veteran's representative, it was argued that records from St. Louis indicated that treatment records for Meniere's syndrome were not placed in the Veteran's service medical records through no fault of the Veteran.

A May 1979 entry from Shaw Medical Center notes an assessment of labyrinthitis.  Later reports from that facility show continued complaints of dizziness and ear issues.

An August 2007 statement from a former employer notes that the Veteran was employed from the mid- to late 1980s and was frequently affected by vertigo.  Her medical and employment records no longer existed from that time.

The Veteran has submitted multiple buddy statements from people who have personal relationships with the Veteran from active service through the present.  More specifically, an October 2008 notarized letter submitted by A.S. indicated that she roomed with the Veteran a majority of the time she was in service.  A.S. witnessed the Veteran have various dizzy spells and seek treatment from the medical facility.  Following service, she continued to hear about the Veteran's symptoms.  In a November 2008 notarized letter, the Veteran's spouse indicated that he had observed the Veteran's symptoms since serving with her and had personally taken her to the medical facility for treatment.  The spouse also indicated that the symptoms from service were the same symptoms she experienced currently. 

In a June 2006 medical note, it was indicated the Veteran's vertigo was suggestive of Meniere's syndrome and treatment was provided.  In a September 2006 VA otolaryngology note, the Veteran's history of Meniere's disease was noted.  A November 2006 record noted vertigo, and other record note benign positional vertigo.

In light of the heightened duty to explain its findings and conclusions due to lost records, the Board finds the evidence insufficient to rebut the presumption of soundness.  Therefore, the Veteran is presumed sound.  Furthermore, she has provided a credible history, with supporting lay statements, regarding treatment during service and since service for Meniere's syndrome.  Treatment for a similar condition, labyrinthitis, was noted in 1979, less than two years after service, which supports the claim.  The lay statements support a finding that she has had recurrent issues with vertigo and she has been currently diagnosed with Meniere's syndrome.  The Board finds that the record shows that it is at least as likely as not that the Veteran has a disability manifested by vertigo, which has been variously diagnosed, to include benign positional vertigo or possible Meniere's syndrome.  The evidence also shows that disability has persisted and is documented since shortly after service.  Credible lay evidence supports a finding that the disability was present in service.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a disability manifested by vertigo have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for a disability manifested by vertigo is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


